Exhibit 10.3
VARIABLE RATE NOTE

         
Note Date: April 8, 2009
       
Maturity Date: April 8, 2014
  $ 31,500,000.00  

FOR VALUE RECEIVED, CARDINAL ETHANOL, LLC, an Indiana limited liability company
(“BORROWER”), promises to pay to the order of FIRST NATIONAL BANK OF OMAHA
(“BANK”), at its principal office or such other address as BANK or holder may
designate from time to time the principal sum of Thirty-One Million Five Hundred
Thousand and 00/100 Dollars ($31,500,000.00), or the amount shown on BANK’s
records to be outstanding, plus interest (calculated on the basis of actual days
elapsed in a 360-day year) accruing each day on the unpaid principal balance at
the annual interest rates defined below. Absent manifest error, BANK’s records
shall be conclusive evidence of the principal and accrued interest owing
hereunder.
This VARIABLE RATE NOTE is executed pursuant to a Construction Loan Agreement
between BORROWER and BANK dated as of December 19th, 2006, (the Construction
Loan Agreement, together with all amendments, modifications and supplements
thereto and all restatements and replacements thereof is called the
“AGREEMENT”). All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue
until maturity based on greater of (i) the three month LIBOR RATE plus 300 basis
points or (ii) five percent (5%) as provided for in the AGREEMENT, and at a rate
equal to the three month LIBOR RATE plus 900 basis points from time to time
after maturity, whether by acceleration or otherwise. Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed.
INCENTIVE PRICING. The interest rate applicable to this VARIABLE RATE NOTE is
subject to reduction after a date six months subsequent to the COMPLETION DATE,
as provided for in Section 2.15 of the AGREEMENT.
REPAYMENT TERMS. Interest and principal shall be due and payable at the times,
in the amounts and applied in the manner provided for in Section 2.5 of the
AGREEMENT. Any remaining principal balance, plus any accrued but unpaid
interest, shall be fully due and payable on the Maturity Date, if not sooner
paid.
PREPAYMENT. BORROWER may prepay this VARIABLE RATE NOTE in full or part at any
time; provided, however, that any prepayment fees provided for in the AGREEMENT
shall be due at the time of any such prepayment. Any prepayment may be applied
in inverse order of maturity or as BANK in its sole discretion may deem
appropriate. Such prepayment shall not excuse BORROWER from making subsequent
payments each quarter until the indebtedness is paid in full.
ADDITIONAL TERMS AND CONDITIONS. This VARIABLE RATE NOTE is executed pursuant to
the AGREEMENT. The AGREEMENT, and any amendments or substitutions thereof or
thereto, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this VARIABLE RATE NOTE by
reference.

 

 



--------------------------------------------------------------------------------



 



The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT. If the maturity date of this VARIABLE RATE NOTE is
accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity. The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur. No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
BANK’s waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT. BANK may rescind
any acceleration of this VARIABLE RATE NOTE without in any way waiving or
affecting any acceleration of this VARIABLE RATE NOTE in the future as a
consequence of an EVENT OF DEFAULT. BANK’s acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this VARIABLE RATE NOTE made by BANK.
Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this VARIABLE RATE NOTE.
Furthermore, BANK reserves the right to offset without notice all funds held by
BANK against debts owing to BANK by BORROWER.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this VARIABLE RATE NOTE, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this VARIABLE
RATE NOTE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



Executed as of the Note Date first above written.

                  CARDINAL ETHANOL, LLC, an
Indiana limited liability company    
 
           
 
  By   /s/ Troy Prescott    
 
           
 
      Its Chairman    

             
STATE OF Indiana
    )      
 
    )     ss.
COUNTY OF Grant
    )      

Before me, a Notary Public in and for said County and State, personally appeared
Troy Prescott, known to me to be the Chairman of Cardinal Ethanol, LLC, an
Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.

         
 
  /s/ Techia K. Brewer    
 
       
 
  Notary Public — Signature    
 
       
 
  Techia K. Brewer    
 
       
 
  Notary Public — Printed Name    
 
       
 
  Date: 4-8-2009    

My commission expires:
12-27-2009
My County of Residence: Grant County, Indiana

 

 